UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53220 Global Gate Property Corp. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-3305472 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2519 East Kentucky Ave., Denver, Colorado (Address of Principal Executive Offices)
